UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-7020



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


TYRONE JAVELLE BOWENS, a/k/a Ty,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville. Richard L. Voorhees,
District Judge. (5:02-cr-00037-1)


Submitted:   December 13, 2006            Decided:   January 11, 2007


Before WILKINSON, TRAXLER, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tyrone Javelle Bowens, Appellant Pro Se. Gretchen C. F. Shappert,
United States Attorney, Matthew Theodore Martens, OFFICE OF THE
UNITED STATES ATTORNEY, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Tyrone Javelle Bowens appeals the district court’s order

denying Bowens’ 18 U.S.C. § 3582(c) motion, which we construe as an

untimely motion to reconsider the district court’s order granting

the United States’ Fed. R. Crim. P. 35(b) motion and reducing

Bowens’   sentence.     We   have   reviewed   the   record   and   find   no

reversible error.     Accordingly, we affirm.        We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                    AFFIRMED




                                    - 2 -